DETAILED ACTION
This supplemental office action substitutes the non-final office action dated 05/25/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims foreign priority to application NL2027599 filed 02/19/2021.
Status of Claims
Claims 1-8, 10, 12, 14-23 are pending and present for consideration.
Claims 9, 11, and 13 have been cancelled.
Claim Objections
In view of Applicant’s amendments, the objections to Claims 7 and 10, set forth in the non-final office action dated 05/25/22, have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of Applicant’s amendments, the rejections of Claims 10 and 11 under 35 U.S.C. 112(b) set forth in the non-final office action dated 05/25/22, has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-8, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (Drake) WO 2019118983 A1 (the reference is cited in the IDS date 02/18/2022.)
Regarding Claim 1, Drake discloses (Fig. 1, [0048]-[0076]; page 15, Table 1) a medical device (a laminated film used to make a medical syringe) comprising a textured surface (Inv. Sample A) with an arithmetical mean height value (Sa) below about 3.0 m (Sa = 0.0822 m), wherein the Sa value is measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of 2 m [0074].
However, Drake does not disclose that the textured surface of  Inv. Sample A also has a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x106 peaks/mm2, wherein the Sdr value and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m.
Drake teaches ([0043]-[0074]) a method of making a textured surface  with developed interfacial area ratio (Sdr) above about 1.0  (Inv. Sample A), wherein the Sdr value is measured according to ISO 25178 [0015] without a Gaussian low pass S-filter. Additionally, the original claim 36 teaches that the resulting surface roughness is characterized by a peak density greater than 200,000 peaks/mm2, wherein the Spd value is measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of 2.0 m. The purpose of providing the textured surface is to yield sufficient friction for a piston used in a medical syringe. Because the steps in the method of Drake are known, one of ordinary skill would have arrived, by routine experimentation,  at obtaining a textured surface having an arithmetical mean height value (Sa) below about 3.0 m, a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x106 peaks/mm2, wherein the Sa value, the Sdr value, and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the method taught by Drake, which is a known technique to a known device (a laminated film) to yield predictable results (i.e. the desired surface roughness characteristics Sa, Sdr, and Spd.)
Regarding Claim 2, Drake discloses (Table 1) a textured surface  (Inv. Sample A) having a texture aspect ratio (Str) above about 0.6 (Str = 0.634).
Regarding Claim 3, Drake discloses (Table 1) a textured surface  (Inv. Sample A) having a maximum height value (Sz) below about 40 m (Sz = 1.066 m).
Regarding Claims 4 and 5, Drake discloses (Fig. 1; [0050]) a textured surface (laminated film 23) comprising a biocompatible polymeric material (PTFE), which is polyolefin [0050].
Regarding Claim 6, Drake does not disclose that the device is a film. However, Drake teaches ([0043]-[0070]) a method of making a laminated film for the purpose of covering a piston in a medical syringe. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the laminated film of Drake as a medical device.
Regarding Claim 7, Drake discloses (Fig. 1) that the textured surface (laminated film 23) is an entire surface of the film (the medical device.)
Regarding Claim 8, Drake discloses (Fig. 1; [0057]-[0059]) the textured surface (laminated film 23) is on an outer surface of the medical device.
Regarding Claim 12, Drake does not disclose a microstructured template used for preparing the medical device of claim 1, comprising a textured surface with an arithmetical mean height value (Sa) below about 3.0 m and a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x10° peaks/mm, wherein the Sa value, the Sdr value and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m.
Drake teaches  (Fig. 1, [0048]-[0073]; page 15, Table 1) a textured surface (Inv. Sample A) with an arithmetical mean height value (Sa) below about 3.0 m (Sa = 0.2623 m) and a developed interfacial area ratio (Sdr) above about 1.0 (Sdr = 1.878) and a density of peaks (Spd) above about 1x106 peaks/mm2 (Spd = 1.259 x106 peaks/mm2), wherein the Sa value, the Sdr value and the Spd value are measured according to ISO 25178 without a Gaussian low pass S-filter.
Additionally, Drake teaches ([0043]-[0074]) a method of making a textured surface with an arithmetical mean height value (Sa) below about 3.0 m (Sa = 0.0822 m), wherein the Sa value is measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of 2 m. The original claim 36 also teaches that the resulting surface roughness is characterized by a peak density greater than 200,000 peaks/mm2, wherein the Spd value is measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of 2.0 m. The purpose of providing  the textured surface is to yield sufficient friction for a piston used in a medical syringe. Because the steps in the method of Drake are known, one of ordinary skill would have arrived, by routine experimentation,  at obtaining a textured surface having an arithmetical mean height value (Sa) below about 3.0 m, a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x106 peaks/mm2, wherein the Sa value, the Sdr value, and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m.
Moreover, Drake teaches [0088] that the method can be used to make an elastomeric article without any laminated film layer, and [0090] that the product can be prepared through the design of new molds. 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the template in the method of Drake from the  textured material with an arithmetical mean height value (Sa) below about 3.0 um and a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x106 peaks/mm (wherein the Sa value, the Sdr value, and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m) taught by Drake  because it would amount to applying a known technique (the method of Drake) with a known device (the textured material taught by Drake) to yield a predictable result.
Regarding Claim 14, Drake discloses (Table 1) a textured surface  (Inv. Sample A) having a texture aspect ratio (Str) above about 0.6  (Str = 0.634).
Regarding Claim 15, Drake discloses (Table 1) a textured surface  (Inv. Sample B) having a maximum height value (Sz) below about 40 m (Sz = 1.066 m).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Powell et al. (Powell) US 2013/0053956 A1.
Regarding Claim 10, Drake discloses the invention substantially as claimed being (Fig. 1; [0048]-[0059]) a process for preparing a medical device of claim 1 comprising the steps of: 
providing a template (mold 14 comprising two mold halves 15, 17) ([0053] discloses: “[T]he two mold halves 15, 17 are then brought into contact with each other, such that each protrusion 15a contacts the first surface 44a of the elastomer sheet 44 and forces the layered arrangement of the elastomer sheet 44, inert film layer 16 and release film layer 46 into the open cavity 17a, so as to compress and mold the arrangement of the elastomer sheet 44, inert film layer 16, and release film layer 46 within each open cavity 17a in a single compression molding step”);
covering the template with a biocompatible polymeric material (film layers 44, and 16 combine to form laminated film 23) that is a solid ([0053] discloses: “[T]he elastomer sheet 44, inert film layer 16, and release film layer 46 may be firmly joined with each other […] for placement in the mold 14, the release film layer 46 is arranged such that the second surface 46b will contact the interior surface 19 of an open cavity 17a of the lower mold half 17; the inert film layer 16 is arranged such that the second surface 16b of the inert film layer 16 is in contact with the first surface 46a of the release film layer 46…”); 
conforming the biocompatible polymeric material (film layers 44 and 16 combine to form laminated film 23) to the textural contours of the template using one or more of elevated temperature and pressure ([0054]-[0057]);and 
separating a textured biocompatible polymeric material from the template ([0058] discloses: “…the piston 11 is removed from the first mold 14 and the release film layer 46 is then peeled away from the piston 11 . The release film layer 46 does not adhere to the inert film layer 16, as such, it can be mechanically separated from the inert film layer 16 as a continuous sheet …”) and ([0057] discloses: “[T]his process occurs below the melting temperature of both the inert film layer 16 and the release film layer 46 so that the films do not fuse together. Thus, the release film layer 46, on the other hand, becomes detachably joined to the laminated film layer 23.”) 
Drake also discloses [0049] that the film layer 44 can be made of a silicone rubber elastomer in a partially cured stage. Drake does not disclose, however, a step of processing a biocompatible polymeric material, when provided as liquid, until solid because the film layer 44 is already in solid form. Powell teaches ([0015] and [0027]-[0028]) a process for forming an implant with a textured surface comprising a step of processing a liquid biocompatible polymeric material (silicone rubber dispersions) until solid ([0015] and [0045] disclose a curing process), in the same field of biomaterials, for the purpose of providing a biocompatible implant shell [Abstract]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the material used to make the film layer 44 in Drake’s method with the silicone rubber dispersion taught by Powell, which is a liquid biocompatible polymeric material, which is processed until solid, in order to form a biocompatible implant shell. This modification would merely amount to the substitution of one known element (the material used to make the film layer 44) for another (silicone rubber dispersion) to obtain predictable results.
Additionally, Drake does not disclose a microstructured template comprising a textured surface with an arithmetical mean height value (Sa) below about 3.0 m and a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x10° peaks/mm, wherein the Sa value, the Sdr value and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m.
Drake teaches  (Fig. 1, [0048]-[0073]; page 15, Table 1) a textured surface (Inv. Sample A) with an arithmetical mean height value (Sa) below about 3.0 m (Sa = 0.262 m) and a developed interfacial area ratio (Sdr) above about 1.0 (Sdr = 1.878) and a density of peaks (Spd) above about 1x106 peaks/mm2 (Spd = 1.259 x106 peaks/mm2), wherein the Sa value, the Sdr value and the Spd value are measured according to ISO 25178 without a Gaussian low pass S-filter.
Additionally, Drake teaches ([0043]-[0074]) a method of making a textured surface  with the with an arithmetical mean height value (Sa) below about 3.0 m (Sa = 0.0822 m), wherein the Sa value is measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of 2 m. The original claim 36 also teaches that the resulting surface roughness is characterized by a peak density greater than 200,000 peaks/mm2, wherein the Spd value is measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of 2.0 m. The purpose of providing  the textured surface is to yield sufficient friction for a piston used in a medical syringe. Because the steps in the method of Drake are known, one of ordinary skill would have arrived, by routine experimentation,  at obtaining a textured surface having an arithmetical mean height value (Sa) below about 3.0 m, a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x106 peaks/mm2, wherein the Sa value, the Sdr value, and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m.
Moreover, Drake teaches [0088] that the method can be used to make an elastomeric article without any laminated film layer, and [0090] that the product can be prepared through the design of new molds. 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the template in the method of Drake, as modified by Powell, from the  textured material with an arithmetical mean height value (Sa) below about 3.0 um and a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x106 peaks/mm (wherein the Sa value, the Sdr value, and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m) taught by Drake  because it would amount to applying a known technique (the method of Drake) with a known device (the textured material taught by Drake) to yield a predictable result.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Drake, as applied to Claim 12, in view of Yuan et al. (Yuan)  US 2016/0067382 A1.
Regarding Claims 16 and 17, Drake does not disclose that the microstructured template is made from sintered tricalcium phosphate (TCP), which is a ceramic material. Yuan teaches ([0016], [0021], [0094]) a method of making a sintered tricalcium phosphate (TCP), a ceramic material, in the field of biomaterials, for the purpose of providing a surface capable of inducing cell growth [0019]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the microstructured template of Drake from the sintered tricalcium phosphate taught by Yuan, in order to provide a textured surface capable of inducing cell growth.

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al. (Bayat) US 2017/0049549 A1 in view of  Drake et al. (Drake) WO 9321858A1.
Regarding Claims 18-20, Bayat discloses the invention substantially as claimed being ([Abstract], [0001], [0368]-[0369]) a method of treating a mammal, a human in need of treatment comprising implanting a breast implant into the human. Bayat also discloses ([0260]-[0261]) a breast implant comprising a textured surface with an arithmetical mean height value (Sa) below about 3.0 m. However, Bayat does not disclose a step of implanting the medical device of claim 1.
Drake teaches  (Fig. 1, [0048]-[0073]; page 15, Table 1) a textured surface (Inv. Sample A) with an arithmetical mean height value (Sa) below about 3.0 m (Sa = 0.262 m) and a developed interfacial area ratio (Sdr) above about 1.0 (Sdr = 1.878) and a density of peaks (Spd) above about 1x106 peaks/mm2 (Spd = 1.259 x106 peaks/mm2), wherein the Sa value, the Sdr value and the Spd value are measured according to ISO 25178 without a Gaussian low pass S-filter, in the field of biomaterials, for the purpose of providing a surface with a specific roughness for a piston used in medical device.
Additionally, Drake teaches ([0043]-[0074]) a method of making a textured surface  with an arithmetical mean height value (Sa) below about 3.0 m (Sa = 0.0822 m), wherein the Sa value is measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of 2.0 m. The original claim 36 also teaches that the resulting surface roughness is characterized by a peak density greater than 200,000 peaks/mm2, wherein the Spd value is measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of 2.0 m. The purpose of providing  the textured surface is to yield sufficient friction for a piston used in a medical syringe. Because the steps in the method of Drake are known, one of ordinary skill would have arrived, by routine experimentation,  at obtaining a textured surface having an arithmetical mean height value (Sa) below about 3.0 m, a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x106 peaks/mm2, wherein the Sa value, the Sdr value, and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the method taught by Drake to form  the surface of the breast implant of Bayat such that the textured surface has an arithmetical mean height value (Sa) below about 3.0 m and a developed interfacial area ratio (Sdr) above about 1.0 and a density of peaks (Spd) above about 1x10° peaks/mm, wherein the Sa value, the Sdr value and the Spd value are measured according to ISO 25178 using a Gaussian low pass S-filter with a nesting index value of at least about 0.25 m, in order to provide a specific surface roughness on the surface of the medical device (i.e. the breast implant.)

Regarding Claim 21, Bayat discloses [0403] a cosmetic breast reconstruction, and a breast implant.
Regarding Claim 22, Bayat discloses ([0362]-[0363]) a medical device comprising a biocompatible polymer.
Regarding Claim 23, Bayat discloses ([0029] and [0253]-[0256]) that the medical device when in use as an implant provides for at least one of i) reducing a fibrous capsule density,  ii) reducing a fibrous capsule thickness, or iii) increasing a fibroblast viability on the medical device implant textured surface that is in contact with tissue as compared to a second medical device implant used under the same conditions and of the same dimensions with no textured surface ([0253] describes: “[D]ata comparing implants of the present invention with "conventional" comparative smooth and textured implant surfaces demonstrates that these valuable technical effects have been achieved.”)


Response to Arguments
The Examiner confirms that the non-final office action dated 05/25/22 has cited the Bakker reference in error. The office action had intended to rely on Drake et al. (Drake) WO 2019118983 A1 (Applicant refers to the same as the “West reference” in the arguments filed 07/06/2022.) In view of the error in the previous office action, this office action is being made second non-final. 
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. Applicant argues that there is no teaching or suggestion in West that would have directed the ordinarily skilled person to modify the surface characteristics of the material in the West (i.e. Drake) reference in order to provide Sdr and Spd values within the requisite ranges defined in amended claim 1.
This argument is not persuasive because the prior art reference need not teach or suggest all the claim limitations.  Factors other than the disclosure in the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention. According to KSR, a rationale that may support a conclusion of obviousness is applying a known technique to a known device ready for improvement to yield predictable results. The following analysis shows that the invention of claim 1 would have been obvious to one of ordinary skill in the art: 
(1) Drake (or West reference) describes a device (a film having a textured surface) upon which the claimed invention can be seen as an "improvement;" 
(2) Drake (or West reference) describes a device a known technique (Drake teaches ([0043]-[0076]) a method of making a textured surface and measuring the surface characteristics Sa, Sdr and Spd), and the method is applicable to the device (the film); and
(3) because the steps in the method of Drake are known, one of ordinary skill would have recognized that applying the method taught by Drake would have yielded predictable results (changing the surface characteristics of a film);  therefore, one of ordinary skill in the art would have arrived, by routine experimentation,  at obtaining a textured surface having the surface characteristics (Sa, Spd, and Sdr) within the requisite ranges defined in amended claim 1.
Hence, Claims  1-8, 12, 14, and 15 are now rejected under 35 U.S.C. 103 as being unpatentable over Drake. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Powell. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Drake and Yuan. Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat in view of Drake.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137. The examiner can normally be reached 9AM - 5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/Examiner, Art Unit 3774              

/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774